REASONS FOR ALLOWANCE
Claims 1 – 21 are allowed because the arguments filed April 19, 2021 were found to be persuasive.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Pedersen et al. (US 2006/0073037), Ueda (US 3632230), Charles (US 2991130), Hansen et al. (US 20030097924) and Iversen (US 6295914). 
Regarding independent claims 1 and 21, the prior art(s) alone or in combination fails to specifically disclose a pressure amplifier “wherein the area of the large pressure area is greater than the area of the small pressure area, and wherein a difference in pressure applied to the large pressure area and the small pressure area causes the pressure controlled valve element to move in a first direction or in a second direction", as in claim 1; and “wherein the area of the large pressure area is greater than the area of the small pressure area, and wherein the small pressure area is configured to be permanently fluid connected to a supply pressure”, as in claim 21.
The above prior arts alone or in combination fails to teach a pressure amplifier with a switching valve having the claimed features of large pressure area and small pressure area. The claimed features and/or arrangement of the switching valve allows (as disclosed in ¶9 of the specification) the fluid to quickly come into action with the valve element and thus allowing the reaction time of the valve element to be controlled. The shorter the reaction or response time is the higher can be the operation frequency of the pressure amplifier. Therefore, claims 1 – 21 have been found allowable since any .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746